Citation Nr: 9920123	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-26 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a closed 
head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 27, 1979, to 
December 17, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied a claim by the 
veteran seeking entitlement to service connection for 
residuals of a closed head injury.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for residuals of a closed head injury.  
Specifically, he asserts that he injured his head during a 
motor vehicle accident on December 18, 1982, and that, at 
that time, he was on appellate leave with the military, and 
had been so for more than 1 year.  He contends that he was 
not informed that he had been discharged from service, 
effective December 17, 1982, until after his accident.

Review of the evidentiary record reflects that the veteran 
submitted a claim for entitlement to service connection for 
residuals of a closed head injury in July 1995.  The RO 
denied that claim in a June 1996 rating decision.  In that 
decision, the RO concluded that service connection was not 
warranted because, at the time of the motor vehicle accident 
that caused the veteran's head injury, he was not on active 
duty and he was not on official military travel time.

The veteran appealed the RO's decision with a September 1996 
notice of disagreement.  By doing so, he was entitled to a 
statement of the case.  38 C.F.R. § 19.26  (1998).  The 
statement of the case is required to contain, inter alia, 
"[a] summary of the applicable laws and regulations with 
appropriate citations."  38 C.F.R. § 19.29(b)  (1998).

The applicable legal criteria pertaining to active duty 
service and official military travel time are contained in 
38 C.F.R. § 3.6  (1998).  See also 38 U.S.C.A. § 106(c)  
(1999).  That provision states that active military, naval, 
and air service "includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty."  38 C.F.R. § 3.6(a)  (1998).  It also states that 
active duty involves "[a]uthorized travel to or from such 
duty or service," 38 C.F.R. § 3.6(b)(6), and that "[a] 
person discharged or released from a period of active duty, 
shall be deemed to have continued on active duty during the 
period of time immediately following the date of such 
discharge or release from such duty determined by the 
Secretary concerned to have been required for him or her to 
proceed to his or her home by the most direct route, and, in 
all instances, until midnight of the date of such discharge 
or release."  38 C.F.R. § 3.6(b)(7)  (1998).

Clearly, the RO relied on these regulatory provisions in 
rendering its June 1996 decision.  However, neither its 
November 1996 statement of the case or April 1997 
supplemental statement of the case make any mention of the 
above-cited law and regulatory provisions.  As a result, the 
Board finds that the veteran has not yet been provided an 
adequate statement of the case.  The question of whether 
service connection can be granted for the claim presently on 
appeal is hinged upon the applicability of 38 C.F.R. § 
3.6(b)(6) and (7) (1998) (or 38 U.S.C.A. § 106(c) (West 
1991)).  These permit the extension of active duty to 
include, "the period of time immediately following the date 
of such discharge or release from such duty determined by the 
Secretary concerned to have been required for [the member of 
the service] to proceed to his or her home by the direct 
route."

Accordingly, to ensure compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appropriate 
branch of the United States Navy to 
obtain a complete copy of the veteran's 
service personnel records.  These records 
should include all discharge or 
separation orders, and all final travel 
orders.  The copies obtained should be 
associated with the veteran's claims 
folder.  

2.  Following completion of the above 
development, the RO should take 
appropriate adjudicatory action.  If the 
benefit sought on appeal remains denied, 
then a supplemental statement of the case 
should be issued. The RO should ensure 
that the supplemental statement of the 
case furnished to the veteran contains 
all relevant statutory and regulatory 
provisions that were not set forth in the 
statement of the case or previous 
supplemental statement of the case, to 
include 38 C.F.R. § 3.6  (1998), as well 
as detailed reasons and bases for all 
decisions reached.  The veteran and his 
representative should be provided with a 
reasonable period of time within which to 
respond. 

The case should thereafter be returned to the Board for 
further appellate review, as appropriate.  The purpose of 
this REMAND is to ensure satisfaction of due process 
requirements.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of this appeal.  
No action is required by the veteran until he receives 
further notice, but he is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


